DENSON, J.
Each count of the indictment is sufficiently specific in the description of the property alleged to have ben stolen, and shows by the direct averment that it was lawful money of the United States.— Grant's Case, 55 Ala. 201; Turner’s Case, 124 Ala. 59, 27 South. 272. The demurrer to the indictment ivas properly overruled.
The confession of the defendant was properly admitted as evidence. — Spicer’s Case, 69 Ala. 159.
Charges (a), (b),and (c) hypothesize the description of the property as alleged in the first, second, and third counts of the indictment, respectively, and should have been given. Charge 5 was properly refused, if for no other reason, it pretermits corroboration of the witness of the class named by other evidence in the case.— Frost's Case, 124 Ala. 71, 27 South. 550; Churchwell's Case, 117 Ala. 124, 23 South. 72; Osborn’s Case, 125 Ala. 106, 27 South. 758. Charge 6 was properly refused. A witness may unintentionally swear-falsely to a material fact. — Prater’s Case, 107 Ala. 26, 18 South. 238. It is not necessary to notice the other written charges refused to defendant.
“The' record fails to show that the defendant pleaded to the indictment, or, standing mute, the court caused the plea of not guilty to be entered for him. — Code 1898, § 5262. There can he no trial on the merits in a criminal case until the defendant has pleaded not guilty, or this plea has been entered for him by the court.” — Jackson’s Case, 91 Ala. 55, 8 South. 773, 24 Am. St. Rep. 860. —Powell v. Henry & Co., 96 Ala. 412, 11 South. 311.
For the errors pointed out the judgment must be reversed, and the cause remanded.
Reversed and remanded.
Weakley, O. J., and Dowdell and Anderson, JJ., concur.